COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
  CHRISTOPHER J. NELSON, Individually                             No. 08-21-00068-CV
  and d/b/a EXCLUSIVE POOLS,                        §
                                                                    Appeal from the
                                    Appellant,      §
                                                              125th Judicial District Court
  v.                                                §
                                                                of Harris County, Texas
  BKM DEVELOPMENT, LP,                              §
                                                                   (TC# 2015-38993)
                                    Appellee.       §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs, both in this court and the court below, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.